This was a proceeding under the North Carolina Workmen's Compensation Act. Plaintiff claimed compensation for a personal injury by accident arising out of and in the course of his employment by defendant Grocery Company, resulting in hernia. The Industrial Commission found from the evidence that plaintiff did not sustain an injury by accident resulting in hernia, and denied compensation. Upon appeal to the Superior Court the findings and ruling of the Industrial Commission were affirmed. Plaintiff appealed to the Supreme Court.
The findings of fact of the Industrial Commission on plaintiff's claim, being supported by evidence, are conclusive on appeal (Lockey v. Cohen,Goldman  Co., 213 N.C. 356), and judgment is
Affirmed.